Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/03/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-5, 7-14, 16-20 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16566472 filed on 910/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/7/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0357450) in view of Jan et al. (US 2014/0103469).
Regarding Independent claim 1, Park et al. teach a magnetic device comprising:
a first magnetic material (Fig. 1, element 180) provided above a substrate (Fig. 1, element 100); 
a second magnetic material (Fig. 1, element 140) provided between the 5substrate and the first magnetic material; 
a nonmagnetic material (Fig. 1, element 170) provided between the first magnetic material and the second magnetic material; 
a first layer (Fig. 1, element 120, paragraph 0076) provided between the substrate and the second magnetic material and including an amorphous layer;  10and 
a second layer (Fig. 1, element 130, paragraph 0077) provided between the amorphous layer and the second magnetic material and including a first crystal layer.
Park et al. do not explicitly disclose a third layer provided between the first layer and the second layer and including a second crystal layer having tantalum.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Park et al. according to the teachings of Jan et al. with the motivation to promote greater Hk and Hc (paragraph 0011).
Regarding claim 2, Park et al. teach wherein 15the second magnetic material includes a first magnetic layer (Fig. 1, element 143), a second magnetic layer (Fig. 1, element 141) between the first magnetic layer and the second layer, and a nonmagnetic layer (Fig. 1, element 142) between the first magnetic layer and the second magnetic layer.
Regarding claim 3, Park et al. teach wherein 20the second magnetic material has an SAF structure (Fig. 1, paragraph 0073).
Regarding claim 5, Park et al. teach wherein the first crystal layer includes one of ruthenium, rhodium, 25palladium, osmium, iridium, platinum (paragraph 0077).
Regarding claim 7, Park et al. modified by Jan et al. teach wherein a thickness of the amorphous layer is equal to or thicker than a sum of a thickness of the second laver and a thickness of the third layer (paragraph 0076-0077 of Park disclose that both layer can be 2 nm, and paragraph 0006 of Jan).
Regarding claim 8, Park et al. modified by Jan et al. teach wherein a thickness of the second crystal layer is 0.5 nm or more and 2 nm or less (paragraph 0006 of Jan).
Regarding claim 9, Park et al. teach wherein a thickness of the first crystal layer is 1 nm or more and 2 nm or less (paragraph 0077).

Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0357450) in view of Jan et al. (US 2014/0103469) and further in view of Lee et al. (US 2019/0097124).
Regarding claim 4, Park et al. modified by Jan et al. teach all of the limitations as discussed above.
Park et al. modified by Jan et al. do not explicitly disclose wherein the amorphous layer includes a boride layer.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known boride in an amorphous state as shown by Lee et al. in paragraph 0005, 0036, 0042 since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 19, Park et al. modified by Jan et al. and Lee et al. teach wherein: the amorphous layer comprises boride (Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known boride in an amorphous state as shown by Lee et al. in paragraph 0005, 0036, 0042 since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.), and the first crystal layer comprises one of platinum and ruthenium (paragraph 0077 of Park).
Claims 10-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0357450) in view of Jan et al. (US 2014/0103469) and further in view of Lang et al. (US 2017/0256320).
Regarding Independent claim 10, Park et al. teach a magnetic device comprising:
a memory cell including a magnetic device (Fig. 1, paragraph 0072), the magnetic device including: 
a first magnetic material (Fig. 1, element 180) provided above a substrate (Fig. 1, element 100);  
15a second magnetic material (Fig. 1, element 140) provided between the substrate and the first magnetic material; 
a nonmagnetic material  (Fig. 1, element 170)provided between the first magnetic material and the second magnetic material; 
a first layer (Fig. 1, element 120, paragraph 0076) provided between the substrate and 20the second magnetic material and including an amorphous layer; and 
a second layer (Fig. 1, element 130, paragraph 0077) provided between the amorphous layer and the second magnetic material and including a first crystal layer.
Park et al. do not explicitly disclose a third layer provided between the first layer and the second layer and including a second crystal layer having tantalum; 25a control circuit configured to control an operation of the memory cell and provided on the substrate.
Jan et al. teach a MTJ comprising a stacked seed layer wherein the bottom seed layer comprises a crystalline Ta layer (paragraph 0013).

Park et al. modified by Jan et al. do not explicitly disclose a control circuit configured to control an operation of the memory cell and provided on the substrate.
Lang et al. tech a memory device comprising a control circuit configured to control a operation of the memory cell and provided on the substrate (paragraph 0108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Park et al. and Jan et al. according to the teachings of Lang et al with the motivation to provide read/write operation (paragraph 0108).
Regarding claim 11, Park et al. teach wherein 15the second magnetic material includes a first magnetic layer (Fig. 1, element 143), a second magnetic layer (Fig. 1, element 141) between the first magnetic layer and the second layer, and a nonmagnetic layer (Fig. 1, element 142) between the first magnetic layer and the second magnetic layer.
Regarding claim 12, Park et al. teach wherein 20the second magnetic material has an SAF structure (Fig. 1, paragraph 0073).
Regarding claim 14, Park et al. teach wherein the first crystal layer includes one of ruthenium, rhodium, 25palladium, osmium, iridium, and platinum (paragraph 0077).
Regarding claim 16, Park et al. modified by Jan et al. teach wherein a thickness of the amorphous layer is equal to or thicker than a sum of a thickness of the second 
Regarding claim 17, Park et al. modified by Jan et al. teach wherein a thickness of the second crystal layer is 0.5 nm or more and 2 nm or less (paragraph 0006 of Jan).
Regarding claim 18, Park et al. teach wherein a thickness of the first crystal layer is 1 nm or more and 2 nm or less (paragraph 0077).
Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0357450) in view of Jan et al. (US 2014/0103469)  and in view of Lang et al. (US 2017/0256320) and further in view of Lee et al. (US 2019/0097124).
Regarding claim 13, Park et al. modified by Jan et al. and Lang et al. teach all of the limitations as discussed above.
Park et al. modified by Jan et al. and Lang et al. do not explicitly disclose wherein the amorphous layer includes a boride layer.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known boride in an amorphous state as shown by Lee et al. in paragraph 0005, 0036, 0042 since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Park et al. modified by Jan et al. and Lee et al. teach wherein: the amorphous layer comprises boride (Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a In re Leshin, 125 USPQ 416.), and the first crystal layer comprises one of platinum and ruthenium (paragraph 0077 of Park).

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813